DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

Claims Status
Claims 1-8 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Swanson et al. (Swanson; US Pub. No. 2017/0262802 A1) in view of Schreiber et al. (Schreiber; US Patent No. 10,059,255) and further in view of Hilgers et al. (Hilgers; US 2020/0025585).
Regarding claim 1, Swanson discloses a reserved vehicle control method of a reserved vehicle control device 102 capable of communicating with a terminal device 106 that a user possesses and a plurality of vehicles (rental vehicles), and controlling a reserved vehicle reserved by the user from the plural vehicles through the terminal device 106 in accordance with an operation performed on the terminal device (see Fig. 1), the method comprising:
acquiring positional information of the terminal device 106 (para. [0014]);
acquiring positional information of the reserved vehicle (para. [0031]):
outputting, to the terminal device 106, allowing information indicating that an operation on a light-emitting device mounted on the reserved vehicle is allowed (indication of a selection to actuate a sensory feature at the pickup unit 104), in accordance with the positional information of the terminal device, the positional information of the reserved vehicle, and a location at which the user is to get in the reserved vehicle.  See Fig. 7 and paras. [0068]-[0073].
Swanson does not explicitly teach that the allowing information is output to the terminal device to allow the user to turn on the light-emitting device by performing an operation on the terminal device. 
Schreiber, however, teaches allowing information to be output to a terminal device to allow a user to turn on light-emitting device by performing an operation on the terminal device (determining that a pick-up vehicle is less than a threshold distance from a pick-up location or user’s mobile device based on their respective locations, see e.g. col. 9, lines 36-46, and allowing information to be output to the user’s mobile device to turn one or more light-emitting devices by performing an input operation on the user’s mobile device; see e.g. col. 10, lines 6-18). Therefore, it would have been obvious for a server to activate vehicle recognition system on the vehicle 110 and the mobile device 100, respectively as suggested by Schreiber following interactive control i.e. opening of app and inputting authentication information etc. (see e.g. FIG. 4 of Schreiber). 
Swanson and Schreiber are in a same or a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving user experience by reducing difficulty of recognizing a vehicle as suggested by Schreiber (see e.g. col. 9, lines 13-18). 
Swanson in view of Schreiber teaches performing an operation on the terminal device, subsequent to receiving the allowing information, as discussed earlier, but does not teach to set a first color for the light-emitting device that is a different color from a second color that is set by an adjacent user. 
Hilgers, however, teaches to set a first color for the light-emitting device that is a different color from a second color that is set by an adjacent user (different basic colors are selected for a first and second user waiting for a ride when they are in close proximity to each other; see e.g. para. [0021]). Similarly, it would have been obvious to one of ordinary skill in the art to allow a first color for the first user and a second color for the second user in the disclosed systems of Swanson and/or Schreiber for reducing risk of confusion. 
Swanson, Schreiber and Hilgers are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing risk of confusion for a plurality of riders waiting for their transportation as suggested by Hilgers (see e.g. para. [0021]).
Regarding claim 2, Swanson discloses a reserved vehicle control device comprising a control unit 102 capable of communicating with a terminal device 106 that a user possesses and a plurality of vehicles (rental vehicles), and controlling a reserved vehicle reserved by the user from the plural vehicles through the terminal device 106 in accordance with an operation performed on the terminal device (Fig. 1), wherein the control unit is configured to:
acquiring positional information of the terminal device 106 (para. [0014]);
acquiring positional information of the reserved vehicle (para. [0031]):
outputting, to the terminal device 106, allowing information indicating that an operation on a light-emitting device mounted on the reserved vehicle is allowed (indication of a selection to actuate a sensory feature at the pickup unit 104), in accordance with the positional information of the terminal device, the positional information of the reserved vehicle, and a location at which the user is to get in the reserved vehicle.  See Fig. 7 and paras. [0068]-[0073]. 
Swanson does not explicitly teach that the allowing information is output to the terminal device to allow the user to turn on the light-emitting device by performing an operation on the terminal device. 
Schreiber, however, teaches allowing information to be output to a terminal device to allow a user to turn on light-emitting device by performing an operation on the terminal device (determining that a pick-up vehicle is less than a threshold distance from a pick-up location or user’s mobile device based on their respective locations, see e.g. col. 9, lines 36-46, and allowing information to be output to the user’s mobile device to turn one or more light-emitting devices by performing an input operation on the user’s mobile device; see e.g. col. 10, lines 6-18). Therefore, it would have been obvious for a server to activate vehicle recognition system on the vehicle 110 and the mobile device 100, respectively as suggested by Schreiber following interactive control i.e. opening of app and inputting authentication information etc. (see e.g. FIG. 4 of Schreiber). 
Swanson and Schreiber are in a same or a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving user experience by reducing difficulty of recognizing a vehicle as suggested by Schreiber (see e.g. col. 9, lines 13-18). 
Swanson in view of Schreiber teaches performing an operation on the terminal device, subsequent to receiving the allowing information, as discussed earlier, but does not teach to set a first color for the light-emitting device that is a different color from a second color that is set by an adjacent user. 
Hilgers, however, teaches to set a first color for the light-emitting device that is a different color from a second color that is set by an adjacent user (different basic colors are selected for a first and second user waiting for a ride when they are in close proximity to each other; see e.g. para. [0021]). Similarly, it would have been obvious to one of ordinary skill in the art to allow a first color for the first user and a second color for the second user in the disclosed systems of Swanson and/or Schreiber for reducing risk of confusion. 
Swanson, Schreiber and Hilgers are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing risk of confusion for a plurality of riders waiting for their transportation as suggested by Hilgers (see e.g. para. [0021]).

Regarding claim 3, Swanson discloses a reserved vehicle control system comprising a terminal device 106 that a user possesses, a plurality of vehicles 104, and a computer 102 capable of communicating with the terminal device 106 and the plural vehicles 104, the system being configured to control a reserved vehicle reserved by the user from the plural vehicles 104 through the terminal device 106 in accordance with an operation performed on the terminal device, wherein the computer 102 is configured to:
acquiring positional information of the terminal device 106 (para. [0014]);
acquiring positional information of the reserved vehicle 104 (para. [0031]):
outputting, to the terminal device 106, allowing information indicating that an operation on a light-emitting device mounted on the reserved vehicle is allowed (indication of a selection to actuate a sensory feature at the pickup unit 104), in accordance with the positional information of the terminal device, the positional information of the reserved vehicle, and a location at which the user is to get in the reserved vehicle.  See Fig. 7 and paras. [0068]-[0073].  
Swanson does not explicitly teach that the allowing information is output to the terminal device to allow the user to turn on the light-emitting device by performing an operation on the terminal device. 
Schreiber, however, teaches allowing information to be output to a terminal device to allow a user to turn on light-emitting device by performing an operation on the terminal device (determining that a pick-up vehicle is less than a threshold distance from a pick-up location or user’s mobile device based on their respective locations, see e.g. col. 9, lines 36-46, and allowing information to be output to the user’s mobile device to turn one or more light-emitting devices by performing an input operation on the user’s mobile device; see e.g. col. 10, lines 6-18). Therefore, it would have been obvious for a server to activate vehicle recognition system on the vehicle 110 and the mobile device 100, respectively as suggested by Schreiber following interactive control i.e. opening of app and inputting authentication information etc. (see e.g. FIG. 4 of Schreiber). 
Swanson and Schreiber are in a same or a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving user experience by reducing difficulty of recognizing a vehicle as suggested by Schreiber (see e.g. col. 9, lines 13-18). 
Swanson in view of Schreiber teaches performing an operation on the terminal device, subsequent to receiving the allowing information, as discussed earlier, but does not teach to set a first color for the light-emitting device that is a different color from a second color that is set by an adjacent user. 
Hilgers, however, teaches to set a first color for the light-emitting device that is a different color from a second color that is set by an adjacent user (different basic colors are selected for a first and second user waiting for a ride when they are in close proximity to each other; see e.g. para. [0021]). Similarly, it would have been obvious to one of ordinary skill in the art to allow a first color for the first user and a second color for the second user in the disclosed systems of Swanson and/or Schreiber for reducing risk of confusion. 
Swanson, Schreiber and Hilgers are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing risk of confusion for a plurality of riders waiting for their transportation as suggested by Hilgers (see e.g. para. [0021]).

Regarding claim 4, Swanson, Schreiber and Hilgers disclose the claim subject matter of claim 3, wherein the computer 102 in Swanson controls light emission of the light-emitting device in accordance with the operation performed on the terminal device having received the allowing information.  See Fig. 7 and paras. [0068]-[0073] in particular para. [0071].

	Regarding claim 5, Swanson, Schreiber and Hilgers disclose the claim subject matter of claim 3, wherein the computer 102 is configured to output the allowing information to the terminal device 106 when it is determined that the terminal device and the reserved vehicle is present within a predetermined range around location at which the user is to get in the reserved vehicle.  See Fig. 7 and paras. [0068]-[0073] in particular para. [0069].

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Swanson in view of Schreiber and further in view of Hilgers and Kemler et al. (Kemler; US Patent No. 10,384,597).
	Regarding claim 6, Swanson, Schreiber and Hilgers disclose the claim subject matter of claim 3, except the claimed wherein the computer turns on the light-emitting device mounted at a position corresponding to a direction of the terminal device.
	Kemler, however, teaches computer turns on light-emitting device mounted at a position corresponding to a direction of terminal device (displaying a unique pattern or signal on a door of transport vehicle such that a rider can recognize or identify associated ride, see e.g. col. 12, lines 42-62, wherein the display can be in form of light emitting device, as discussed in analysis of merits of claim 3, in one or more directions including the user terminal). Swanson, Schreiber, Hilgers and Kemler are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of identifying associated vehicle and/or avoid confusion as taught by Kemler (see e.g. col. 3, lines 55).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688